
	
		I
		112th CONGRESS
		1st Session
		H. R. 2476
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2011
			Mr. McIntyre
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend section 156 of the Water Resources Development
		  Act of 1976 (42 U.S.C. 1962d–5f) to require the Secretary of the Army to
		  evaluate the feasibility of continuing Federal participation in a beach
		  nourishment project, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bringing Economic Advancement and
			 Coastal Health Act.
		2.Beach
			 nourishmentSection 156 of the
			 Water Resources Development Act of 1976 (42 U.S.C. 1962d–5f) is amended—
			(1)by striking
			 The and inserting (a) The;
			(2)by inserting
			 before the period at the end the following: or after the date of the
			 last estimated periodic nourishment as contemplated in the Chief’s Report,
			 whichever is later; and
			(3)by adding at the
			 end the following:
				
					(b)Before the end of the fifty-year period
				referred to in subsection (a), the Secretary of the Army, acting through the
				Chief of Engineers, shall, subject to the availability of appropriations
				therefor, undertake a review of a project to which subsection (a) applies to
				evaluate the feasibility of continuing Federal participation in the project and
				shall make a recommendation to the
				Congress.
					.
			
